COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Allen Gerard Hollimon v. Valencia Lana Williams

Appellate case number:   01-22-00414-CV

Trial court case number: 2022-23766

Trial court:             280th District Court of Harris County

       Appellant, Allen Gerard Hollimon, has filed a notice of appeal of a protective order
issued on May 31, 2022. Appellee, Valencia Lana Williams, acting pro se, has filed a motion to
dismiss the appeal. The motion is denied.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss___________
                              Acting individually


Date: October 6, 2022